USDC SDNY
United States Att DOCUMENT

Southern Districi \\ py eCTRONICALLY FILED

86 Chambers Street DOC Se ee
New York, New York 100 DATE FILED: 2/6/2020

 

February 6, 2020
VIA ECF & EMAIL
The Honorable Analisa Torres
United States District Judge
United States District Court
500 Pearl Street
New York, NY 10007
Torres NYSDChambers@nysd.uscourts.gov

Re: The New York Times Co., et al. v. Dep’t of the Treasury, 19 Civ. 9669 (AT)
Dear Judge Torres:

I write respectfully on behalf of all parties in the above-referenced action brought under
the Freedom of Information Act, 5 U.S.C. § 552 (“FOIA”), to provide the status update ordered
by the Court on January 2, 2020, and to request an adjournment of the initial pretrial conference
scheduled for February 11, 2020, at 12:20 PM. See Dkt. No. 14 (mem. endorsement).

On January 2, 2020, the parties submitted a joint letter in response to the Court’s Initial
Pretrial Conference Order, in which they informed the Court that they were in the process of
discussing modifications to Plaintiff's initial FOIA request that may resolve part or all of this case.
Dkt. No. 13 at 2-3. Since submitting that letter, the parties have made progress in those
discussions, but have not yet reached a resolution and would benefit from additional time to
attempt to do so. Accordingly, the parties respectfully request that they be permitted to submit a
joint status letter updating the Court on their efforts and proposing next steps in this case by March
9, 2020, and that the initial conference scheduled for February 11, 2020, be adjourned to a date
and time after March 9, 2020, that is convenient for the Court. This is the parties’ second request
for an adjournment of the initial conference. The first request was granted. Dkt. No. 14.

I thank the Court for its consideration of these requests.

Respectfully,
GRANTED. The initial pretrial conference GEOFFREY S. BERMAN
scheduled for February 11, 2020, is ADJOURNED United States Attorney for the
to March 18, 2020, at 1:00 p.m. By March 9, Southern District of New York

2020, the parties shall submit a joint status letter.
By: /s/ Jennifer Jude

 

SO ORDERED. JENNIFER JUDE
Assistant United States Attorney
Dated: February 6, 2020 Tel: (212) 637-2663
New York, New York Email: jennifer.jude@usdoj.gov
ANALISA TORRES

United States District Judge
